Citation Nr: 0708803	
Decision Date: 03/26/07    Archive Date: 04/09/07

DOCKET NO.  04-30 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Counsel





INTRODUCTION

The veteran served on active duty for training in the Air 
National Guard of the United States for three weeks in 
January 1968, and then was activated and served on active 
duty in the Air Force from January 1968 to June 1969.  He 
died in August 2003.  The appellant is claiming death 
benefits as his widow. 

The appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2003 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
denying service connection for the cause of the veteran's 
death.  


FINDINGS OF FACT

1.  According to the official death certificate, the veteran 
died in August 2003 at the age of 55 years, with the 
immediate cause of death listed as brain metastases of six 
weeks' duration, due to or as a consequence of malignant 
melanoma of the scalp of two years' duration.  Other 
significant conditions noted as contributing to death were 
lung and bone metastases.  No other disease or disability is 
listed as a contributing cause of death.  

2.  The veteran served in the Republic of Vietnam during the 
Vietnam era.

3.  The veteran was not diagnosed with any disorder which is 
presumptively related to exposure to Agent Orange or other 
herbicide agents in service.  

4.  The competent and probative evidence of record 
preponderates against a finding that the veteran's malignant 
melanoma first diagnosed in July 2001, or its extensive 
metastatic involvement throughout the veteran's body, was 
related to his military service, including exposure to 
sunlight and/or herbicides in service.

5.  The veteran was not service-connected for any 
disabilities during his lifetime.  The competent and 
probative evidence of record preponderates against a finding 
that any medical or mental disability of the veteran caused, 
contributed to, or otherwise hastened the onset of his death, 
other than the metastatic malignant melanoma indicated on the 
certificate of death.  


CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially to cause the veteran's death, nor 
may incurrence or aggravation in service be presumed for any 
disease which caused or contributed to cause death.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1133, 1310 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in her 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that VCAA notice should be 
provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If, 
however, VCAA notice is provided after the initial decision, 
such a timing error can be cured by subsequent readjudication 
of the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet.App. 
537 (2006).  

VA has fulfilled the above requirements in this case.  By 
October 2003 and August 2004 VCAA letters to develop the 
appellant's claim, she was informed of the notice and duty-
to-assist provisions of the VCAA, and was informed of the 
information and evidence necessary to substantiate her claim 
for service connection for the cause of the veteran's death.  
The VCAA letters informed her of the bases of review and the 
requirements to sustain the claim.  Also by the VCAA letters, 
the appellant was requested to submit evidence in her 
possession, in furtherance of her claim.  She was also told 
that it was ultimately her responsibility to see that 
pertinent evidence not in Federal possession is obtained.  

The VCAA letters requested that the appellant inform the RO 
of any VA and private medical sources of evidence pertinent 
to her claim, and provide necessary authorization to obtain 
those records.  Attempts were made to obtain pertinent 
evidence.  

By the appealed December 2003 rating action, as well as by a 
July 2004 SOC and a November 2004 SSOC, the appellant was 
informed of the evidence obtained in furtherance of her 
claim.  The Board acknowledges that the SOC and SSOC were 
"post-decisional" documents.  We find, however, that this 
is not fatal in providing notice, because de novo review of 
the appealed claim was undertaken, including consideration of 
the matter based on all appropriate criteria for the claim.  
38 C.F.R. §§ 3.303, 3.304(b), 3.306; see Mayfield, supra. 

The appellant addressed the denied claim by submitted written 
statements, including her February 2004 notice of 
disagreement (NOD) and her August 2004 substantive appeal (on 
VA Form 9). 

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertaining to her claim under the VCAA.  
The Board, therefore, finds that no useful purpose would be 
served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the appellant.  The Court of Appeals for Veterans Claims 
has held that such remands are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

In addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as effective date, the Board 
finds no prejudice to the appellant in proceeding with the 
present decision.  Since the claim for service connection for 
the cause of the veteran's death is being denied, any such 
downstream issues are moot.

II.  Factual Background

The veteran's service medical records (SMRs), to include his 
examinations for entry into and release from active duty, are 
completely negative for history, complaints, findings, or 
treatment suggestive of any skin disorder, to include 
melanoma. 

A review of the veteran's DD Form 214 discloses that he 
served on active duty in the Republic of Vietnam during the 
Vietnam era.

The record shows no claim for disability benefits filed by 
the veteran during his lifetime.  Numerous private medical 
records received during the course of his widow's present 
claim and appeal show that the veteran had a malignant 
melanoma that originated on his scalp in July 2001.  A letter 
from W.D.Z., M.D., dated in August 2002 indicates that he 
initially underwent excision and reconstructive plastic 
surgery, but had a recurrence of the melanoma in 2002, with 
metastic disease found in the lungs.  Unfortunately, the 
metastases continued to spread despite extensive medical 
treatment, leading to the veteran's demise in August 2003.

With her NOD the appellant submitted a letter from E.M.H., 
M.D., a professor of medicine.  Dr. H stated, in pertinent 
part, as follows:

Mr. [the veteran] was my patient at the [State] 
Cancer Center from December 2002 until his death 
from widely metastatic malignant melanoma.  At 
the time of his death he had disease in the 
lungs, liver, intestines, bone and brain.  
Malignant melanoma arises in the skin from 
prolonged sun exposure and from frequent 
sunburns.  These episodes of sun exposure are 
usually during adolescence and young adulthood.  
It is my understanding that during his military 
service Mr. [the veteran] had extensive sun 
exposure.  This undoubtedly in my opinion was 
likely the cause of his initial cutaneous primary 
malignant melanoma, which eventually 
metastasized.

In addition, it is my understanding that he was 
exposed to agent orange.  The relationship of 
agent orange to the development of melanoma has 
presumably been assessed by government agencies 
and it is known as to whether this does or does 
not relate to his melanoma.  As it is thought to 
be a carcinogenic event, at least in certain 
malignancies, it may be reasonable to assume that 
it could have played a role in his melanoma as 
well.

The appellant subsequently submitted copies of information 
from the Internet, including a CNN article discussing a study 
reported in the Journal of Occupational Medicine noting 
increased risks of prostate cancer and melanoma in Air Force 
veterans involved in the spraying of Agent Orange and other 
herbicides.  That article indicated that the Surgeon General 
of the Air Force had warned that the reported study "is not 
the last word on cancer and Agent Orange [but] has many 
weaknesses and must be studied along with other research."  
She also submitted an Internet printout listing various items 
relating to the possible effects of Agent Orange on humans 
and animals, including reports issued by the National Academy 
of Sciences.

Further, in a statement received in October 2004, the 
appellant reiterated her strong belief that Agent Orange 
exposure and/or sun exposure in Vietnam caused or contributed 
to cause of the veteran's death.  She said the veteran had 
experienced many symptoms during the 10 years prior to his 
death, i.e., chronic fatigue, shortness of breath, swelling 
in his feet and hands, flushed appearance, decrease in sexual 
drive, and pain in his left side under the rib cage (where 
she noted a tumor was later located).  She also quoted Dr. H, 
mentioned above, as having said, "It is very reasonable to 
assume that Agent Orange exposure may well have played a 
major roll [sic] in his Melanoma."

III.  Pertinent Law

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2006).  As a general matter, service 
connection for a disability on the basis of the merits of 
such claim is focused upon (1) the existence of a current 
disability; (2) the existence of the disease or injury in 
service, and; (3) a relationship or nexus between the current 
disability and any injury or disease during service.  See 
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).

Where there is a chronic disease shown as such in service or 
within a presumptive period under 38 C.F.R. § 3.307 so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In addition, malignant tumors shall be granted service 
connection, although not otherwise established as incurred in 
service, if manifested to a compensable degree within one 
year following service in a period of war, provided the 
rebuttable presumption provisions of section 3.307 are also 
satisfied.  38 C.F.R. § 3.309.

In order for service connection for the cause of a veteran's 
death to be granted, it must be shown that a service-
connected disability caused the death, or substantially or 
materially contributed to cause death.  A service-connected 
disability is one that was incurred in or aggravated by 
active service, one that may be presumed to have been 
incurred during such service, or one that was proximately due 
to or the result of a service-connected disability.  38 
C.F.R. § 3.312 (2006).

For purposes of establishing service connection for a 
disability or death resulting from exposure to Agent Orange, 
a veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam between January 1962 and 
May 1975, shall be presumed to have been exposed during such 
service to a herbicide agent, absent affirmative evidence to 
the contrary demonstrating that the veteran was not exposed 
to any such agent during service.  38 U.S.C.A. § 1116(f).  

A disease associated with exposure to certain herbicide 
agents, listed in 38 C.F.R. § 3.309(e), will be considered to 
have been incurred in service under the circumstances 
outlined in this section even though there is no evidence of 
such disease during the period of service.  38 C.F.R. § 
3.307(a).  The specified diseases which have been listed 
therein include chloracne or other acneform disease 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers, and soft-tissue sarcoma.  
38 C.F.R. § 3.307(a)(6), 3.309(e).  Moreover, the diseases 
listed at 38 C.F.R. § 3.309(e) shall have become manifest to 
a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne shall have become manifest to a degree of 10 
percent or more within one year, after the last date on which 
the veteran was exposed to an herbicide agent during active 
service.  38 C.F.R. § 3.307(a)(6)(ii).

Thus, service connection may be presumed for residuals of 
Agent Orange exposure by showing two elements.  First, a 
veteran must show that he served in the Republic of Vietnam 
during the Vietnam era.  38 U.S.C.A. § 1116; 38 C.F.R. § 
3.307(a)(6).  Second, the veteran must be diagnosed with one 
of the specific diseases listed in 38 C.F.R. § 3.309(e).  See 
Brock v. Brown, 10 Vet. App. at 162.  In addition, the U.S. 
Court of Appeals for the Federal Circuit has determined that 
a veteran is not precluded from establishing service 
connection for a non-presumptive disease, with proof of 
actual direct causation by service.  See Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994).

Moreover, presumptive service connection may not be 
established under 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a) 
for a cancer listed in 38 C.F.R. 3.309(e) as being associated 
with herbicide exposure, if that cancer developed as the 
result of metastasis of a cancer that is not associated with 
herbicide exposure.  See VAOPGCPREC 18-97 (May 2, 1997).

IV.  Analysis

The appellant has not submitted or identified any evidence 
which would tend to show that the veteran incurred a 
malignant melanoma during his active military service, or 
within one year after his separation from service in June 
1969.  Her claim is based upon two theories - that the 
melanoma which was first found in 2001, and which 
metastasized and caused the veteran's death, was caused by 
his exposure to Agent Orange or other herbicides in service, 
or that it was caused by his exposure to excessive sunlight 
in service, particularly while working in aircraft 
maintenance in Vietnam.

The principal evidence in favor of the claim is the statement 
provided by a professor of medicine, and the Board has no 
doubt about the high level of competence of Dr. H, who was 
the veteran's treating physiciasn from 2002 until his death.  
However, the Court of Appeals for Veterans Claims has made it 
clear that the probative value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999).  "Evidence 
which is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, does not constitute 'competent medical evidence' . 
. . ."  Leshore v. Brown, 8 Vet. App. 406, 409 (1995); see 
Swann v. Brown, 5 Vet. App. 229, 233 (1993).

While the conclusions of a physician are medical conclusions 
that the Board cannot ignore or disregard, see Willis v. 
Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess 
medical evidence and is not compelled to accept a physician's 
opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  
Here, with all due respect for the opinion of Dr. H, he 
offers a conclusion that the veteran's melanoma was the 
product of sun exposure in service without addressing the 
fact that the veteran was on active duty in the Air Force for 
just over 16 months, with 111/2 months of that time in Vietnam.  
Dr. H stated that excessive sun exposure usually occurs 
during adolescence and young adulthood.  He did not allude to 
the matter of occupational or other sun exposure during the 
rest of the veteran's life (the veteran was nearly 19 when he 
entered active duty, and turned 21 shortly before his 
separation).  The doctor merely relied upon the appellant's 
information that the veteran had significant sun exposure in 
the course of work as an airplane mechanic in service.  He 
made no reference to non-service sun exposure, including 
evidence in the claims file (see the service entrance 
examination and the death certificate) showing that the 
veteran resided in Albuquerque, New Mexico (a place abundant 
in sunshine) for decades, before and after service.  Also, 
the death certificate notes that his primary post-service 
occupation was as an automotive sales associate, which is an 
occupation where standing outside for significant periods may 
be likely.  For these reasons, the Board accords no 
dispositive probative value to Dr. H's opinion.

As to the relative likelihood that Agent Orange caused the 
veteran's melanoma to arise many years after his service in 
Vietnam, the statement of Dr. H indicates it "may be 
reasonable to assume that it could have played a role . . . 
."  The use of equivocal language such as that renders a 
statement by a physician speculative in nature.  See Bostain 
v. West, 11 Vet. App. 124, 127-128, quoting Obert v. Brown, 
5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms 
of "may" also implies "may or may not" and is too 
speculative to establish medical nexus).  See also Warren v. 
Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in 
terms such as "could have been" is not probative).  Dr. H 
did refer to the efforts of the Government to ascertain 
whether melanoma is causally related to herbicide exposure.

In this regard, the Board notes that the Secretary of 
Veterans Affairs has determined that there is no positive 
association between herbicide exposure and any condition for 
which the Secretary has not specifically determined that a 
presumption of service connection is warranted.  This is 
consistent with the report by the National Academy of 
Sciences (NAS) on herbicides used in Vietnam, Veterans and 
Agent Orange, Update 2002, which was discussed in detail by 
the Secretary in 68 Fed. Reg. 27,630-41 (May 20, 2003).  In 
that report, it was concluded that there is inadequate or 
insufficient evidence to determine whether an association 
exists between exposure to herbicides and skin cancer, 
including melanoma.  In support of this conclusion, the NAS 
cited several recently conducted studies into the effects of 
herbicide exposure, which failed to show any evidence of a 
causal connection between herbicide exposure and skin cancer.  
Furthermore, in addition to the studies specifically 
discussed in that report, the conclusions of the NAS also 
represent the culmination of a review of numerous extensive 
studies that have been conducted over many years into the 
effects of herbicide exposure.  See Notice, 59 Fed. Reg. 341-
346 (1994); Notice, 61 Fed. Reg. 41,442-449, and 61 Fed. Reg. 
57,586-589 (1996); Notice, 64 Fed. Reg. 59,232-243 (Nov. 2, 
1999); Notice 67 Fed. Reg. 42,600-08 (June 24, 2002).

Subsequently, in 2005, the NAS issued Veterans and Agent 
Orange, Update 2004, which reiterated its previous finding 
that there is inadequate or insufficient evidence to 
determine whether an association exists between exposure to 
herbicides and a number of health outcomes, including skin 
cancers (melanoma, basal cell, and squamous cell).  This 
information is available on the NAS publications website, 
"http://www.nap.edu/," on the Internet.  There is no 
indication, to date, that NAS has identified any scientific 
basis for associating herbicide exposure with the disorder 
which is claimed by the veteran.

The Board is aware that, when we rely upon evidence developed 
or obtained after the most recent statement of the case or 
supplemental statement of the case, the claimant must be 
provided adequate notice of our intention to use such 
evidence and given an opportunity to respond.  See Hilkert v. 
West, 12 Vet. App. 145, 151 (1999), citing Thurber v. Brown, 
5 Vet. App. 119, 122 (1993).  But see 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002), amending 38 C.F.R. § 19.31 to provide 
that an SSOC is not always required after the Board receives 
new evidence.  In any event, however, in the present case, we 
have not relied in any way upon the recent NAS publications 
on Agent Orange.  We have simply referred to them for 
informational purposes.  Under the process prescribed by law, 
the Secretary may, at some time in the future, take action to 
amend VA's regulations with regard to herbicide exposure.  
The present case, however, must be decided under current law.

We recognize the sincerity of the arguments advanced by the 
appellant and her representative in this matter.  However, 
the resolution of issues that involve medical knowledge, such 
as the diagnosis of a disability and the determination of 
medical etiology, require professional evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).

Therefore, although we are deeply sympathetic with the 
appellant's loss of her husband, we find a lack of competent 
medical evidence to warrant a favorable decision.  Here, the 
appellant has failed to submit any competent medical evidence 
to provide a nexus between any in-service injury or disease 
and the conditions that caused or contributed to the cause of 
the veteran's death.  The preponderance of the evidence is 
against the appellant's claim of entitlement to service 
connection for the cause of the veteran's death.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals





[Appellate Rights Notice, VA Form 4597, attached]



